UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERLEY L. LOCKE, a/k/a Pooh,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-94-65-H)


Submitted:   November 20, 1997            Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herley L. Locke, Appellant Pro Se. John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reduction of sentence and motion to modify term of

imprisonment. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Locke, No.
CR-94-65-H (E.D.N.C. Dec. 11, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2